—In a claim to recover damages for personal injuries, etc., the claimants appeal from a judgment of the Court of Claims (Silverman, J.), dated October 26, 1995, which, after a nonjury trial, is in favor of the defendant and against them, dismissing the claim.
Ordered that the judgment is affirmed, with costs.
We agree with the trial court that the claimant William J. Cannon was injured as the result of a risk inherent in the task being performed, and not as the result of any negligence on the part of the State. Therefore, the court properly dismissed the claim brought pursuant to Labor Law § 200 (see, Stephens v Tucker, 184 AD2d 828; Gasper v Ford Motor Co., 13 NY2d 104). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.